Title: To John Adams from Benjamin Guild, 7 January 1821
From: Guild, Benjamin
To: Adams, John


				
					My dear  Sir
					Boston January 7th 1821
				
				The enclosed paper was sent to me, to procure subscribers, and though it is not probable the work will contain much that will add to your information on the Subjects, to which it will be devoted, Yet I thought the patronage of  your name would be a great gratification to its excellent editor Mr Sparks, and might encrease its the number of his subscribers & extend the usefulness of his work. Although I am not sorry that the convention are about to dissolve I regret that it happens before your confirmed health enabled you to join them—With great respect / Yr. ob Set
				
					Benj Guild
				
				
			